 

FILED
UNITED STATES DISTRICT COURT June 26, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:19-cr-00107-KJM

Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY

KEVIN MACNAMARA,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release KEVIN MACNAMARA ,
Case No. 2:19-cr-00107-KJM Charge_18 USC § 1962(d): 21 USC §§ 846,
841(a)(1): 21 USC §841(a)(1) , from custody for the following reasons:
X Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other): Third Party Custody of Gary Mac Namara and

the terms and conditions as stated on the record.

Issued at Sacramento, California on we 26, He at 2 (oo

Magistrate Judge Carolyn K. Delangy

 

 
